


Exhibit 10.12


SEPARATION AND RELEASE AGREEMENT


This Separation and Release Agreement (“Agreement”) is made by and between NII
Holdings, Inc. (“NII”), a Delaware corporation, and Juan Figuereo (hereinafter
“Employee”). NII and Employee are collectively referred to as the “Parties” and
individually as a “Party.”


RECITALS:


WHEREAS, NII has filed a voluntary petition for relief under Chapter 11 of the
U.S. Bankruptcy Code (the “Bankruptcy Proceedings”);


WHEREAS, in connection with the sale of its operations in Mexico and its
emergence from the Bankruptcy Proceedings, NII is undergoing a
reduction-in-force that will result in the consolidation or elimination of the
functions of Employee’s position;


WHEREAS, NII desires to provide Employee with separation benefits to assist
Employee in the transition from employment with NII; and


WHEREAS, the parties to this agreement desire to resolve all issues, whether
known or unknown, arising out of Employee’s employment and separation from
employment in a mutually satisfactory manner, confidentially, and without resort
to litigation.


AGREEMENT:


NOW, THEREFORE, in consideration of the promises and of the mutual covenants
herein contained and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties do hereby covenant and
agree that should NII emerge from the Bankruptcy Proceedings on or before
October 1, 2015 (the “Termination Date”):


1.
Termination of Employment; Separation Benefits    



A.Employee will be terminated from employment on the Termination Date due to job
elimination. In consideration of Employee’s acceptance of this Agreement:


(a)NII shall pay Employee $566,500.08 (which is the equivalent of 12 months of
severance pay). This amount shall be paid to Employee in one lump sum, payable
within twenty (20) business days of the Termination Date.


(b)In the event that NII exercises its discretion to makes a payment under NII’s
2015 bonus plan for a period prior to and including the employee’s Termination
Date, NII shall pay to Employee the unpaid prorated bonus to which Employee
would have been entitled based on NII’s actual performance and pursuant to the
terms and conditions of NII’s 2015 bonus plan if and when it is paid.


(c)In the event that NII triggers a payment pursuant to the Key Employee
Incentive Plan (the “KEIP”), as provided for in the Bankruptcy Proceedings, NII
shall pay to Employee his portion of the KEIP pursuant to the terms and
conditions of the KEIP and when payments are made to other eligible employees.






--------------------------------------------------------------------------------




B.The Parties hereby agree that if either Party determines that the transition
of Employee’s responsibilities is substantially complete prior to the
Termination Date, then either Party may accelerate the Termination Date with the
written consent of the other Party, with such consent not to be unreasonably
withheld.


C.Employee hereby agrees that NII will deduct from the above-described payments
all withholding taxes and other payroll deductions that NII is required by law
to make from wage payments to employees. Employee hereby agrees that the
payments and performances described in this Agreement are all that Employee
shall be entitled to receive from NII except for vested qualified retirement
benefits, if any, to which Employee may be entitled under NII's ERISA plans.
Employee further acknowledges and agrees that the payment described in Section
1(A) shall be deemed to satisfy NII’s obligations pursuant to NII’s Severance
Plan (as amended and restated February 27, 2013) (the “Severance Plan”), that
such payment represents the full amount payable to Employee under the terms of
the Severance Plan, and that the Severance Plan requires Employee to execute
this Agreement as a condition of receiving any such payments.


1.
Consideration

2.



Employee hereby agrees and acknowledges that the benefits set forth in Section 1
of this Agreement are more than Employee would otherwise be entitled to receive
under any of NII’s policies and procedures and that they are in addition to
anything of value to which Employee already is entitled; and, specifically, that
because execution of this Agreement is a condition of receiving any benefits
under the Severance Plan, to the extent it would be deemed to apply to
Employee’s termination, Employee is not otherwise entitled to any of the
benefits set forth in Section 1. Employee acknowledges and agrees that the
amount made payable to him is in complete satisfaction of any and all claims of
any kind that he has made or could have in connection with his employment and
separation from employment.
    
3.
Complete Release



In exchange for the consideration set forth herein, Employee hereby knowingly
and voluntarily releases and forever discharges NII and any related companies,
including, without limitation, their affiliates, former and current employees,
officers, agents, directors, shareholders, investors, attorneys, successors and
assigns or any of them (the “Released Parties”) from all liabilities, claims,
demands, rights of action or causes of action Employee had, has or may have
against any of the Released Parties, including but not limited to any claims or
demands based upon or relating to Employee’s employment with NII or the
termination of that employment. This includes but is not limited to a release of
any rights or claims Employee may have under Title VII of the Civil Rights Act
of 1964, which prohibits discrimination in employment based on race, color,
national origin, religion or sex; the Equal Pay Act, which prohibits paying men
and women unequal pay for equal work; the Age Discrimination in Employment Act
of 1967, the (“ADEA”) which prohibits age discrimination in employment; the
Americans with Disabilities Act, which prohibits discrimination against
otherwise qualified disabled individuals; the Virginia Human Rights Act, which
is a state statue prohibiting, among other things, employment discrimination;
the Fairfax County Human Rights Ordinance, which is a local ordinance
prohibiting, among other things, employment discrimination; or any other
federal, state or local laws or regulations prohibiting employment
discrimination. This also includes but is not limited to a release by Employee
of any claims for wrongful discharge, breach of contract, under the Severance
Plan, or any other statutory, common law, tort or contract claim that Employee
had, has or may have against any of the Released Parties. This release covers
both claims that Employee knows about and those that Employee may not know
about.






--------------------------------------------------------------------------------




Notwithstanding the foregoing, neither party is releasing any right to enforce
this Agreement, and Employee is not releasing: (1) any vested qualified
retirement benefits under NII’s ERISA plan (although it does include a release
of all claims to benefits under the Severance Plan); (2) the right to
continuation in NII’s medical plans as provided by COBRA; (3) any claims for
unemployment compensation or workers compensation benefits or other rights that
may not be released as a matter of law; (4)  any claims solely relating the
validity of this general release under the ADEA, as amended; (5) any
non-waiveable right to file a charge with the U.S. Equal Employment Opportunity
Commission; or (6) any rights to indemnification pursuant to NII’s or any
successor company’s Certificate of Incorporation, Delaware General Corporation
Law or the Director and Officer Indemnification Agreement between the Parties
dated as of February 12, 2014. If a government agency were to pursue any matters
that are released herein, Employee agrees that this Agreement will control as
the exclusive remedy and full settlement of all such claims by Employee for
money damages. Employee hereby acknowledges and agrees that this release is a
general release and that by signing this Agreement, he is signing and agreeing
to this release.


4.
Non-Release of Future Claims



Employee understands and agrees that he is waiving any and all rights and claims
under the ADEA. Employee agrees that his waiver of these ADEA claims is knowing
and voluntary, and understands that he is forever releasing any such claims that
might have arisen before the date of this Agreement. The parties agree that the
decision to terminate Employee’s employment has been made prior to the execution
of this agreement.


5.
Encouragement to Consult with Attorney



Employee has had the opportunity to consult with an attorney and has been
encouraged to do so prior to executing this Agreement.


6.
Period for Review and Consideration of Agreement



Employee may have, if desired, 45 days within which to consider this Agreement,
first proposed to him on May 28, 2015. Employee acknowledges and agrees that any
changes made to this Agreement after it first was offered do not re-start the
running of the 45 day period. Employee may execute the Agreement prior to the
expiration of the 45 day period. Employee acknowledges that in the event he
decides to execute this Agreement in fewer than 45 days, he has done so with the
express understanding that he has been given and declined the opportunity to
consider this release for a full 45 days. Employee acknowledges that his
decision to sign the Agreement in fewer than 45 days was not induced by NII
through fraud, misrepresentation, or a threat to withdraw or alter the offer
prior to the expiration of the 45 day time period.


7.
Employee's Right to Revoke Agreement



Employee may revoke this Agreement within seven (7) days of Employee's signing
it. Revocation can be made by delivering a written notice of revocation to Shana
Smith, Vice President, Deputy General Counsel and Secretary, NII Holdings, Inc.,
1875 Explorer Street, Suite 800, Reston, VA 20190. For this revocation to be
effective, written notice must be received by Ms. Smith no later than the close
of business on the seventh day after Employee signs this Agreement. If Employee
has not revoked the Agreement, the eighth (8th) day after Employee signs this
Agreement shall be the Effective Date for purposes of this Agreement.


8.
No Future Lawsuits







--------------------------------------------------------------------------------




Employee promises never to file a lawsuit asserting any claims that are released
in Section 3 of this Agreement. In the event Employee breaches this Section 8,
Employee shall pay to NII all of its expenses incurred as a result of such
breach, including but not limited to, reasonable attorney’s fees and expenses.


9.
Disclaimer of Liability



This Agreement and the payments and performances hereunder are made solely to
assist Employee in making the transition from employment with NII, and are not
and shall not be construed to be an admission of liability, an admission of the
truth of any fact, or a declaration against interest on the part of NII.


10.
Confidential Information/Return of Property



Employee covenants and agrees that Employee shall not use, divulge, publish or
disclose to any person or organization, confidential information obtained by
Employee during the course of Employee’s employment or related to Employee’s
cessation of employment (“Confidential Information”). The Confidential
Information consists of the following: (a) the existence and terms of this
Agreement itself; (b) personal, financial, private or sensitive information
concerning NII’s executives, employees, customers and suppliers; (c) information
concerning NII’s finances, business practices, long-term and strategic plans and
similar matters; (d) information concerning NII’s formulas, designs, methods of
business, trade secrets, technology, business operations, business records and
files; and (e) any other non-public information which, if used, divulged,
published or disclosed by Employee, would be reasonably likely to provide a
competitive advantage to a competitor or to cause any of NII’s executives or
employees embarrassment. Employee further agrees to return immediately to NII
all of NII’s property, if any, in Employee’s possession or under Employee’s
control upon the Termination Date or such earlier date as Employee’s employment
shall cease. Employee agrees that if he intentionally damages any NII property
following notification of termination, this agreement becomes null and void.
Notwithstanding the restrictions contained in this Section 10, Employee shall be
permitted to make necessary disclosures to members of Employee’s immediate
family or Employee’s attorneys and advisors concerning the terms of this
Agreement, provided they agree to be bound by the terms of this promise of
confidentiality, with Employee to be responsible for their compliance. Employee
acknowledges that in addition to the promises contained in this Agreement, he
remains bound by the Non-Competition and Confidentiality Agreement that he
signed while employed by NII including, without limitation, any confidentiality,
non-competition and non-solicitation provisions contained in such agreement.
    
11.
Statements Regarding the Parties

    
The Parties agree not to do or say or write anything, directly or indirectly,
that reasonably may be expected to have the effect of criticizing or disparaging
the other Party. In addition, the Employee agrees not to do or say or write
anything, directly or indirectly, that reasonably may be expected to have the
effect of criticizing or disparaging any director of NII; any of NII’s
employees, officers or agents; or diminishing or impairing the goodwill and
reputation of NII or the products and services it provides. Employee further
agrees not to assert that any current or former employee, agent, director or
officer of NII has acted improperly or unlawfully with respect to Employee or
any other person regarding employment.
        




--------------------------------------------------------------------------------




12.
Cooperation with Litigation



Employee will cooperate fully with NII in its defense of any lawsuit filed over
matters that occurred during the course of Employee’s employment with NII, and
Employee agrees to provide full and accurate information with respect to the
same.


13.
Litigation Assistance



Employee agrees that, unless compelled by valid subpoena or other court order,
and in such case only after providing sufficient notice to NII of such subpoena
or court order to allow NII a reasonable opportunity to object to the same,
Employee shall not, directly or indirectly, assist any person or entity in
connection with any potential or actual litigation against NII or any other of
the Released Parties described in Section 3 of this Agreement.


14.
Execution of Documents



Each of the parties hereto shall execute any and all further documents and
perform any and all further acts reasonably necessary or useful in carrying out
the provisions of this Agreement.


15.
Invalid Provisions



The invalidity or unenforceability of any particular provision of this Agreement
shall not affect the validity or enforceability of any other provisions hereof,
and this Agreement shall be construed in all respects as if such invalid or
unenforceable provision were omitted.


16.
Acknowledgment



Employee acknowledges that Employee has signed this Agreement freely and
voluntarily without duress of any kind. Employee has conferred with an attorney
or has knowingly and voluntarily chosen not to confer with an attorney about the
Agreement.
 
17.
Entire Agreement



This Agreement contains the entire understanding of Employee and NII concerning
the subjects it covers and it supersedes all prior understandings and
representations, except that Employee acknowledges and confirms the continuing
effectiveness of the provisions of any Confidentiality Agreement between
Employee and NII. NII has made no promises to Employee other than those set
forth herein. This Agreement may not be modified or supplemented except by a
subsequent written agreement signed by all parties.


18.
Successorship



It is the intention of the parties that the provisions hereof be binding upon
the parties, their employees, affiliates, agents, heirs, successors and assigns
forever.


19.
Governing Law



This Agreement shall be governed by the laws of the Commonwealth of Virginia,
without regard to its conflict of laws principles.


EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS READ THIS AGREEMENT, UNDERSTANDS IT, AND
IS VOLUNTARILY ENTERING INTO IT. PLEASE READ THIS




--------------------------------------------------------------------------------




AGREEMENT CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.
    
IN WITNESS WHEREOF, the parties have executed this Agreement on the dates stated
below.


















6/30/2015                 /S/ JUAN FIGUEREO                 
Date                                Juan Figuerero




NII HOLDINGS, INC.






5/28/2015             By:     /S/ SHANA SMITH     
Date                                Shana Smith
VP, Deputy General Counsel






